FILE COPY




                                   No. 07-14-00270-CV


Priscilla Beltran Gutierrez                    §    From the 49th District Court
 Appellant                                            of Webb County
                                               §
v.                                                  August 25, 2015
                                               §
The City of Laredo, et al.                          Opinion by Justice Hancock
 Appellees                                     §

                                   J U D G M E N T

       The Court’s judgment of August 3, 2015, in this cause is withdrawn and, in lieu

thereof, the following judgment is rendered:

       Pursuant to the opinion of the Court dated August 3, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be reversed and this cause is

remanded to the trial court.

       It is further ordered that all costs in this behalf incurred by appellant be assessed

against appellant, for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo